MEMORANDUM **
Humberto Barragon-Perez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand and dismissing his appeal from an immigration judge’s decision to pretermit his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen or to remand. Guzman v. INS, 318 F.3d 911, 912 n. 1 (9th Cir.2003) (per curiam). We review factual findings for substantial evidence. Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996). We deny the petition for review.
The BIA did not abuse its discretion when it denied the motion to remand because Barragon-Perez made no showing that Elijah King’s affidavit was not available and could not have been discovered or presented at the prior hearing, as required by 8 C.F.R. § 1003.2(c). See Guzman, 318 F.3d at 913. Further, King’s affidavit contradicted Barragon-Perez’s own sworn application and testimony.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.